Citation Nr: 1452351	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-17 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1964 to February 1965 and from November 1966 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In September 2014, the Veteran testified at a hearing before the undersigned, via videoconference.  A transcript of that hearing is associated with the Veteran's virtual claims file.  

The Veteran also submitted additional evidence in September 2014, and waived RO consideration.  38 C.F.R. § 20.1304 (2013).  He also waived RO consideration of the newly obtained medical evidence associated with the claims folder.  Therefore, the Board may properly consider such newly received evidence.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in August 2010 where the examiner noted that there was "no record of the Veteran having a diagnosis of asbestosis" and a June 2010 chest x-ray showed no evidence of asbestos related changes.  The examiner noted that the Veteran's VA medical records were reviewed.  However, the examiner also noted that the Veteran's claims folder was not reviewed.  
The Board notes that although a review of a claims folder is not always necessary, in this case it was prejudicial to the Veteran to not have reviewed the claims folder.  There is evidence that in November 2002, the Veteran underwent a pulmonary examination which revealed pleural thickening anteriorly and interiorly.   Since the examiner did not have the benefit of the claims folder, she could not reconcile this potentially conflicting medical evidence.  Also, the examiner noted that "Jackson Regional Office is NOT sending [claims folder] which is needed to determine if Veteran was exposed to asbestos."  The Board finds that the August 2010 is inadequate for adjudication purposes and remands for another VA examination.

At the September 2014 Board hearing, the Veteran testified that he was being treated at the Memphis VA Medical Center (VAMC) as recently as August 2014 and was diagnosed with asbestosis.  The most recent medical record from the Memphis VAMC is dated March 2014.  As it appears that the medical records are incomplete, all efforts must be made to obtain complete records of the Veteran's records at the Memphis VAMC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records pertaining to treatment of the Veteran at the Memphis VA Medical Center.

2.  Then, schedule the Veteran for another VA examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that addresses the following:

(a)  Opine whether the Veteran has a respiratory disability, to include asbestosis.

(b)  If so, opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's respiratory disability is related to active military service, to include presumed exposure to asbestos.  

Please provide a complete explanation for the opinion.

The examiner's attention is directed to a November 2002 Department of Health and Human Services Public Health Services record which shows pleural thickening anteriorly and interiorly.  Please reconcile any conflicting medical evidence.

3.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



